Case 20-30706   Doc 99-1   Filed 03/22/21 Entered 03/22/21 16:28:24   Desc Exhibit
                                  A Page 1 of 31




                            EXHIBIT A
           Case 20-30706        Doc 99-1      Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                               INVOICE NO: 324721
                                                     A Page 2 of 31
REGAL TRUCKING SERVICE                                                        WEEK ENDING:
6500 26TH ST. E                                                               REFERENCE:
                                                                              INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                              STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

  2066    1044339   TERMS: NET 30 DAYS. --THERE WILL BE A 1.5% FINANCE CHARGE ON ALL PAST DUE INVOICES

ITEM                      PACK DESCRIPTION                                   QTY          CBFT          RATE      AMOUNT
                                MONTH END FOR MONTH OF SEPTEMBER 2020              0.00          0.00     $0.00       $0.00

                                End Of Month Transaction Fee                       1.00          0.00    $45.00      $45.00

420-204-01-11-023-02-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)         3.00          3.00     $0.34       $1.02

421-204-01-12-023-04-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)         2.00          2.00     $0.34       $0.68

434-203-01-12-010-02-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)         1.00          1.00     $0.34       $0.34

520-204-01-11-023-02-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)         1.00          1.00     $0.34       $0.34

520-204-01-12-023-02-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)         1.00          1.00     $0.34       $0.34

357-151-04-35-066-01-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)     741.00        741.00       $0.34     $251.94

420-204-01-11-023-01-01       1 STR: Full Month of OCT BY CBFT (2.317/CTN)         7.00       16.22       $0.34       $5.52

421-204-01-15-023-01-02       2 STR: Full Month of OCT BY CBFT (2.050/CTN)     279.00        571.95       $0.34     $194.47

410-203-01-13-060-01-01       1 STR: Full Month of OCT BY CBFT (1.655/CTN)      26.00         43.03       $0.34      $14.64

410-203-01-13-060-01-02       2 STR: Full Month of OCT BY CBFT (1.782/CTN)     114.00        203.15       $0.34      $69.08

246-112-03-30-42-01-01        1 STR: Full Month of OCT BY CBFT (1.000/CTN)         1.00          1.00     $0.34       $0.34

402-203-01-13-025-01-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)     149.00        149.00       $0.34      $50.66

418-207-01-74-050-01-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)         4.00          4.00     $0.34       $1.36

434-203-01-12-025-01-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)     118.00        118.00       $0.34      $40.12

243-111-10-35-036-01-10      10 STR: Full Month of OCT BY CBFT (3.818/CTN)     326.00       1244.67       $0.34     $423.19

434-203-01-13-025-01-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)         9.00          9.00     $0.34       $3.06

415-099-04-80-060-01-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)         3.00          3.00     $0.34       $1.02

420-204-01-11-023-02-04       4 STR: Full Month of OCT BY CBFT (2.674/CTN)         1.00          2.67     $0.34       $0.91

418-207-01-74-010-01-01       1 STR: Full Month of OCT BY CBFT (1.000/CTN)      31.00         31.00       $0.34      $10.54

501-109-04-20-026-01-03       3 STR: Full Month of OCT BY CBFT (2.375/CTN)         1.00          2.38     $0.34       $0.81


                                                                             TOTAL BROKERAGE                          $0.00
                                                                             TOTAL LABOR                              $0.00
                                                                             TOTAL MISC.                             $45.00
                                                                             TOTAL PASSED THRU                        $0.00
                                                                             TOTAL TRANSLOAD                          $0.00
                                                                             TOTAL REPACK                             $0.00
                                                                             TOTAL STORAGE                        $37656.14
                                                                             TOTAL TRUCKING                           $0.00
                                                                             TOTAL EDI                                $0.00


INVOICE PAGE 1 OF 24                                                         TOTAL AMOUNT DUE                     $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                 A Page 3 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

510-203-01-11-036-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     164.00       164.00   $0.34        $55.76

510-203-01-12-036-01-02    2 STR: Full Month of OCT BY CBFT (3.168/CTN)      79.00       250.27   $0.34        $85.10

421-204-01-13-023-01-02    2 STR: Full Month of OCT BY CBFT (1.707/CTN)      34.00        58.04   $0.34        $19.74

596-207-01-74-031-01-01    1 STR: Full Month of OCT BY CBFT (1.667/CTN)    2144.00      3574.05   $0.34      $1215.18

434-203-01-14-025-01-01    1 STR: Full Month of OCT BY CBFT (1.167/CTN)     154.00       179.72   $0.34        $61.11

421-204-01-15-023-02-02    2 STR: Full Month of OCT BY CBFT (2.236/CTN)       8.00        17.89   $0.34         $6.09

246-112-03-27-021-01-02    2 STR: Full Month of OCT BY CBFT (1.000/CTN)     272.00       272.00   $0.34        $92.48

534-208-01-75-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       5.00         5.00   $0.34         $1.70

510-203-01-11-025-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      10.00        10.00   $0.34         $3.40

444-203-01-14-052-01-02    2 STR: Full Month of OCT BY CBFT (1.685/CTN)      11.00        18.54   $0.34         $6.31

510-203-01-11-025-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      25.00        25.00   $0.34         $8.50

161-054-29-11-023-03-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34         $0.34

420-204-01-13-023-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34         $0.34

296-103-06-13-031-01-01    1 STR: Full Month of OCT BY CBFT (1.144/CTN)       1.00         1.14   $0.34         $0.39

402-203-01-12-050-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34         $0.34

402-203-01-14-025-01-01    1 STR: Full Month of OCT BY CBFT (1.191/CTN)      57.00        67.89   $0.34        $23.09

402-203-01-12-025-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      41.00        41.00   $0.34        $13.94

402-203-01-14-050-01-01    1 STR: Full Month of OCT BY CBFT (1.167/CTN)      10.00        11.67   $0.34         $3.97

418-207-01-74-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       4.00         4.00   $0.34         $1.36

504-203-01-14-010-02-01    1 STR: Full Month of OCT BY CBFT (1.806/CTN)       1.00         1.81   $0.34         $0.62

402-203-01-14-010-01-01    1 STR: Full Month of OCT BY CBFT (1.236/CTN)      17.00        21.01   $0.34         $7.15

434-203-01-12-025-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34         $0.34

255-054-32-12-023-01-01    1 STR: Full Month of OCT BY CBFT (1.204/CTN)       1.00         1.20   $0.34         $0.41

255-054-32-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.926/CTN)       9.00        17.33   $0.34         $5.90



                                                                          TOTAL BROKERAGE                      $0.00
                                                                          TOTAL LABOR                          $0.00
                                                                          TOTAL MISC.                         $45.00
                                                                          TOTAL PASSED THRU                    $0.00
                                                                          TOTAL TRANSLOAD                      $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 2 OF 24                                                      TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                 A Page 4 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

255-054-32-15-023-01-02    2 STR: Full Month of OCT BY CBFT (2.197/CTN)       8.00        17.58   $0.34        $5.98

402-203-01-13-050-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      76.00        76.00   $0.34       $25.84

420-204-01-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.655/CTN)       4.00         6.62   $0.34        $2.26

444-203-01-13-067-01-01    1 STR: Full Month of OCT BY CBFT (2.347/CTN)     201.00       471.75   $0.34      $160.40

402-203-01-12-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      21.00        21.00   $0.34        $7.14

410-203-01-11-060-01-04    4 STR: Full Month of OCT BY CBFT (2.483/CTN)       1.00         2.48   $0.34        $0.85

524-204-01-11-023-01-04    4 STR: Full Month of OCT BY CBFT (2.483/CTN)      17.00        42.21   $0.34       $14.36

296-103-06-12-031-01-01    1 STR: Full Month of OCT BY CBFT (1.023/CTN)       4.00         4.09   $0.34        $1.40

402-203-01-13-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     159.00       159.00   $0.34       $54.06

255-054-32-15-023-01-01    1 STR: Full Month of OCT BY CBFT (2.361/CTN)       2.00         4.72   $0.34        $1.61

255-054-32-11-023-01-01    1 STR: Full Month of OCT BY CBFT (1.204/CTN)       8.00         9.63   $0.34        $3.28

296-103-06-13-217-07-02    2 STR: Full Month of OCT BY CBFT (2.528/CTN)       1.00         2.53   $0.34        $0.86

455-202-04-75-064-01-06    6 STR: Full Month of OCT BY CBFT (2.703/CTN)       5.00        13.52   $0.34        $4.60

455-202-04-75-064-01-03    3 STR: Full Month of OCT BY CBFT (1.986/CTN)       2.00         3.97   $0.34        $1.36

243-111-10-35-030-01-10   10 STR: Full Month of OCT BY CBFT (3.818/CTN)     354.00      1351.57   $0.34      $459.54

400-203-01-11-010-01-04    4 STR: Full Month of OCT BY CBFT (2.731/CTN)       1.00         2.73   $0.34        $0.93

534-202-04-75-026-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       8.00         8.00   $0.34        $2.72

246-112-03-31-021-01-02    2 STR: Full Month of OCT BY CBFT (1.264/CTN)      93.00       117.55   $0.34       $39.97

455-202-04-75-060-01-01    1 STR: Full Month of OCT BY CBFT (1.583/CTN)       3.00         4.75   $0.34        $1.62

596-207-01-74-031-01-05    5 STR: Full Month of OCT BY CBFT (1.806/CTN)       3.00         5.42   $0.34        $1.85

255-054-32-11-023-01-04    4 STR: Full Month of OCT BY CBFT (2.429/CTN)       5.00        12.15   $0.34        $4.13

534-203-01-12-010-01-02    2 STR: Full Month of OCT BY CBFT (1.557/CTN)       2.00         3.11   $0.34        $1.06

255-054-32-11-023-05-04    4 STR: Full Month of OCT BY CBFT (2.528/CTN)       1.00         2.53   $0.34        $0.86

521-204-01-14-023-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)     351.00       646.89   $0.34      $219.95



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 3 OF 24                                                      TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                 A Page 5 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

410-203-01-11-030-02-01    1 STR: Full Month of OCT BY CBFT (2.483/CTN)       1.00         2.48   $0.34        $0.85

420-204-01-12-023-01-01    1 STR: Full Month of OCT BY CBFT (1.896/CTN)       1.00         1.90   $0.34        $0.65

420-204-01-12-023-01-03    3 STR: Full Month of OCT BY CBFT (3.115/CTN)       1.00         3.12   $0.34        $1.06

400-203-01-14-010-01-01    1 STR: Full Month of OCT BY CBFT (1.961/CTN)       1.00         1.96   $0.34        $0.67

410-203-01-13-060-02-01    1 STR: Full Month of OCT BY CBFT (1.997/CTN)       1.00         2.00   $0.34        $0.68

455-202-04-75-064-01-01    1 STR: Full Month of OCT BY CBFT (2.069/CTN)      14.00        28.97   $0.34        $9.85

504-203-01-12-026-01-01    1 STR: Full Month of OCT BY CBFT (2.795/CTN)      28.00        78.26   $0.34       $26.61

430-208-01-75-025-01-05    5 STR: Full Month of OCT BY CBFT (2.868/CTN)       1.00         2.87   $0.34        $0.98

161-054-29-12-023-03-01    1 STR: Full Month of OCT BY CBFT (1.204/CTN)       1.00         1.20   $0.34        $0.41

410-203-01-13-043-02-01    1 STR: Full Month of OCT BY CBFT (1.782/CTN)       2.00         3.56   $0.34        $1.22

420-204-01-12-023-02-03    3 STR: Full Month of OCT BY CBFT (2.979/CTN)       1.00         2.98   $0.34        $1.02

501-113-03-41-066-01-01    1 STR: Full Month of OCT BY CBFT (3.069/CTN)       2.00         6.14   $0.34        $2.09

510-203-01-11-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     289.00       289.00   $0.34       $98.26

532-202-04-75-066-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       4.00         4.00   $0.34        $1.36

504-203-01-12-075-01-04    4 STR: Full Month of OCT BY CBFT (2.702/CTN)      11.00        29.72   $0.34       $10.11

504-203-01-11-075-01-04    4 STR: Full Month of OCT BY CBFT (2.702/CTN)      11.00        29.72   $0.34       $10.11

510-203-01-12-058-01-04    4 STR: Full Month of OCT BY CBFT (2.981/CTN)      11.00        32.79   $0.34       $11.15

510-203-01-14-058-01-02    2 STR: Full Month of OCT BY CBFT (2.139/CTN)      10.00        21.39   $0.34        $7.28

510-203-01-11-058-01-04    4 STR: Full Month of OCT BY CBFT (2.605/CTN)      17.00        44.29   $0.34       $15.06

510-203-01-13-058-01-02    2 STR: Full Month of OCT BY CBFT (1.863/CTN)      27.00        50.30   $0.34       $17.11

444-203-01-13-051-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)     160.00       294.88   $0.34      $100.26

510-203-01-14-030-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      31.00        31.00   $0.34       $10.54

504-203-01-11-026-01-02    2 STR: Full Month of OCT BY CBFT (2.422/CTN)       2.00         4.84   $0.34        $1.65

552-202-04-75-120-01-01    1 STR: Full Month of OCT BY CBFT (2.236/CTN)     284.00       635.02   $0.34      $215.91



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 4 OF 24                                                      TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                 A Page 6 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

434-203-01-12-026-01-01    1 STR: Full Month of OCT BY CBFT (2.249/CTN)       1.00         2.25   $0.34        $0.77

420-204-01-11-023-01-03    3 STR: Full Month of OCT BY CBFT (2.565/CTN)       2.00         5.13   $0.34        $1.75

420-204-01-11-023-01-04    4 STR: Full Month of OCT BY CBFT (2.539/CTN)     119.00       302.14   $0.34      $102.73

475-203-01-14-064-01-01    1 STR: Full Month of OCT BY CBFT (3.792/CTN)      57.00       216.14   $0.34       $73.49

501-109-04-20-060-01-01    1 STR: Full Month of OCT BY CBFT (2.243/CTN)       2.00         4.49   $0.34        $1.53

420-204-01-12-023-01-02    2 STR: Full Month of OCT BY CBFT (3.094/CTN)       1.00         3.09   $0.34        $1.06

510-203-01-13-043-01-01    1 STR: Full Month of OCT BY CBFT (1.797/CTN)      28.00        50.32   $0.34       $17.11

510-203-01-13-036-01-01    1 STR: Full Month of OCT BY CBFT (1.846/CTN)     219.00       404.27   $0.34      $137.46

534-202-04-75-025-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      30.00        30.00   $0.34       $10.20

534-203-01-13-060-01-01    1 STR: Full Month of OCT BY CBFT (1.617/CTN)      25.00        40.43   $0.34       $13.75

504-203-01-12-010-01-01    1 STR: Full Month of OCT BY CBFT (2.702/CTN)      25.00        67.55   $0.34       $22.97

504-203-01-11-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     103.00       103.00   $0.34       $35.02

475-203-01-13-079-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)     234.00       431.26   $0.34      $146.63

434-203-01-14-025-03-01    1 STR: Full Month of OCT BY CBFT (1.167/CTN)       1.00         1.17   $0.34        $0.40

257-111-10-35-021-03-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      42.00        42.00   $0.34       $14.28

531-202-04-75-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       4.00         4.00   $0.34        $1.36

501-113-03-41-020-01-05    5 STR: Full Month of OCT BY CBFT (3.069/CTN)       1.00         3.07   $0.34        $1.05

501-113-03-41-020-01-01    1 STR: Full Month of OCT BY CBFT (2.951/CTN)       1.00         2.95   $0.34        $1.01

525-204-01-12-023-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)       4.00         4.62   $0.34        $1.57

596-207-01-74-031-01-02    2 STR: Full Month of OCT BY CBFT (1.667/CTN)       1.00         1.67   $0.34        $0.57

534-203-01-11-026-02-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)       1.00         1.15   $0.34        $0.40

999-883-01-35-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34        $0.34

510-203-01-12-043-01-01    1 STR: Full Month of OCT BY CBFT (2.981/CTN)      28.00        83.47   $0.34       $28.38

521-204-01-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.604/CTN)     445.00       713.78   $0.34      $242.69



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 5 OF 24                                                      TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                 A Page 7 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

455-202-04-75-064-01-02    2 STR: Full Month of OCT BY CBFT (1.986/CTN)       1.00         1.99   $0.34       $0.68

534-203-01-13-026-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)      68.00       125.32   $0.34      $42.62

420-204-01-11-023-03-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34       $0.34

510-203-01-11-036-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       8.00         8.00   $0.34       $2.72

510-203-01-11-043-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      10.00        10.00   $0.34       $3.40

510-203-01-12-043-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       7.00         7.00   $0.34       $2.38

510-203-01-13-036-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       8.00         8.00   $0.34       $2.72

531-202-04-75-043-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      18.00        18.00   $0.34       $6.12

531-202-04-75-120-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       6.00         6.00   $0.34       $2.04

534-202-04-75-042-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       3.00         3.00   $0.34       $1.02

534-208-01-75-025-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34       $0.68

552-202-04-75-120-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       7.00         7.00   $0.34       $2.38

410-203-01-14-043-02-01    1 STR: Full Month of OCT BY CBFT (1.072/CTN)       1.00         1.07   $0.34       $0.37

431-202-04-75-025-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34       $0.68

415-099-04-80-060-03-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34       $0.34

534-203-01-11-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      32.00        32.00   $0.34      $10.88

534-203-01-13-026-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34       $0.34

534-202-04-75-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34       $0.68

534-203-01-11-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      34.00        34.00   $0.34      $11.56

400-203-01-12-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       3.00         3.00   $0.34       $1.02

402-203-01-13-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34       $0.34

243-111-10-35-036-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      10.00        10.00   $0.34       $3.40

246-112-03-31-021-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34       $0.68

246-112-03-27-021-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       3.00         3.00   $0.34       $1.02



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 6 OF 24                                                      TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                 A Page 8 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

257-111-10-35-021-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      10.00        10.00   $0.34        $3.40

510-203-01-13-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34        $0.68

534-203-01-11-042-02-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)       6.00         6.92   $0.34        $2.36

246-112-03-30-021-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       8.00         8.00   $0.34        $2.72

504-203-01-13-026-02-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)       7.00        12.90   $0.34        $4.39

504-203-01-13-060-02-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)       8.00        14.74   $0.34        $5.02

510-203-01-13-043-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       5.00         5.00   $0.34        $1.70

420-204-01-11-023-04-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34        $0.68

534-203-01-12-042-02-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)       6.00         6.92   $0.34        $2.36

534-203-01-11-010-02-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)       1.00         1.15   $0.34        $0.40

455-202-04-75-064-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34        $0.34

257-111-10-35-021-01-10   10 STR: Full Month of OCT BY CBFT (3.640/CTN)      15.00        54.60   $0.34       $18.57

510-203-01-13-030-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       3.00         3.00   $0.34        $1.02

534-203-01-13-025-02-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)       5.00         9.22   $0.34        $3.14

243-111-10-35-039-01-10   10 STR: Full Month of OCT BY CBFT (3.709/CTN)      36.00       133.52   $0.34       $45.40

534-203-01-12-025-02-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)       4.00         4.62   $0.34        $1.57

616-202-04-71-086-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     883.00       883.00   $0.34      $300.22

616-202-04-71-050-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)    1290.00      1290.00   $0.34      $438.60

616-202-04-71-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     953.00       953.00   $0.34      $324.02

616-202-04-71-085-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)    1331.00      1331.00   $0.34      $452.54

534-203-01-13-060-02-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)       6.00        11.06   $0.34        $3.76

510-203-01-11-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       4.00         4.00   $0.34        $1.36

510-203-01-12-036-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       9.00         9.00   $0.34        $3.06

454-202-04-75-026-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34        $0.68



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 7 OF 24                                                      TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                 A Page 9 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

534-203-01-12-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     121.00       121.00   $0.34       $41.14

510-203-01-14-036-01-01    1 STR: Full Month of OCT BY CBFT (1.128/CTN)      35.00        39.48   $0.34       $13.43

534-203-01-14-025-01-01    1 STR: Full Month of OCT BY CBFT (1.863/CTN)      25.00        46.58   $0.34       $15.84

552-202-04-75-016-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      30.00        30.00   $0.34       $10.20

596-207-01-74-248-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)    2709.00      2709.00   $0.34      $921.06

510-203-01-14-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     133.00       133.00   $0.34       $45.22

524-204-01-11-023-01-01    1 STR: Full Month of OCT BY CBFT (1.250/CTN)     121.00       151.25   $0.34       $51.43

463-202-04-75-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      30.00        30.00   $0.34       $10.20

534-202-04-75-026-01-01    1 STR: Full Month of OCT BY CBFT (2.076/CTN)      26.00        53.98   $0.34       $18.36

510-203-01-12-025-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       5.00         5.00   $0.34        $1.70

453-202-04-75-010-01-01    1 STR: Full Month of OCT BY CBFT (2.516/CTN)    1138.00      2863.21   $0.34      $973.50

510-203-01-12-025-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      94.00        94.00   $0.34       $31.96

510-203-01-12-036-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     136.00       136.00   $0.34       $46.24

520-204-01-11-023-01-01    1 STR: Full Month of OCT BY CBFT (2.317/CTN)      26.00        60.24   $0.34       $20.49

524-204-01-14-023-01-01    1 STR: Full Month of OCT BY CBFT (1.863/CTN)      97.00       180.71   $0.34       $61.45

524-204-01-15-023-01-01    1 STR: Full Month of OCT BY CBFT (1.914/CTN)       9.00        17.23   $0.34        $5.86

534-208-01-75-025-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     880.00       880.00   $0.34      $299.20

534-208-01-75-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     755.00       755.00   $0.34      $256.70

246-112-03-30-021-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)    1600.00      1600.00   $0.34      $544.00

246-112-03-30-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      25.00        25.00   $0.34        $8.50

246-112-03-30-082-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      25.00        25.00   $0.34        $8.50

504-203-01-11-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     208.00       208.00   $0.34       $70.72

534-203-01-11-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      47.00        47.00   $0.34       $15.98

524-204-01-12-023-01-01    1 STR: Full Month of OCT BY CBFT (1.250/CTN)       1.00         1.25   $0.34        $0.43



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 8 OF 24                                                      TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 10 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

510-203-01-13-030-01-01    1 STR: Full Month of OCT BY CBFT (1.863/CTN)     189.00       352.11   $0.34      $119.72

444-203-01-11-067-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)     101.00       116.55   $0.34       $39.63

504-203-01-12-060-01-01    1 STR: Full Month of OCT BY CBFT (2.674/CTN)      40.00       106.96   $0.34       $36.37

531-202-04-75-043-01-06    6 STR: Full Month of OCT BY CBFT (2.795/CTN)       6.00        16.77   $0.34        $5.71

296-123-02-11-221-01-01    1 STR: Full Month of OCT BY CBFT (1.108/CTN)    1675.00      1855.90   $0.34      $631.01

161-094-08-14-023-01-01    1 STR: Full Month of OCT BY CBFT (1.108/CTN)     632.00       700.26   $0.34      $238.09

504-203-01-13-060-01-02    2 STR: Full Month of OCT BY CBFT (1.604/CTN)      96.00       153.98   $0.34       $52.36

520-204-01-13-023-01-02    2 STR: Full Month of OCT BY CBFT (1.617/CTN)     277.00       447.91   $0.34      $152.29

296-123-02-14-031-01-01    1 STR: Full Month of OCT BY CBFT (1.204/CTN)     158.00       190.23   $0.34       $64.68

504-203-01-13-026-01-02    2 STR: Full Month of OCT BY CBFT (1.318/CTN)      87.00       114.67   $0.34       $38.99

510-203-01-13-036-01-02    2 STR: Full Month of OCT BY CBFT (1.641/CTN)     356.00       584.20   $0.34      $198.63

521-204-01-13-023-01-02    2 STR: Full Month of OCT BY CBFT (1.547/CTN)     302.00       467.19   $0.34      $158.85

296-123-02-14-221-01-01    1 STR: Full Month of OCT BY CBFT (1.926/CTN)     183.00       352.46   $0.34      $119.84

510-203-01-13-043-01-02    2 STR: Full Month of OCT BY CBFT (1.914/CTN)     141.00       269.87   $0.34       $91.76

296-123-02-14-248-01-01    1 STR: Full Month of OCT BY CBFT (1.324/CTN)     260.00       344.24   $0.34      $117.05

504-203-01-12-060-01-04    4 STR: Full Month of OCT BY CBFT (2.702/CTN)      49.00       132.40   $0.34       $45.02

296-123-02-13-221-01-01    1 STR: Full Month of OCT BY CBFT (1.794/CTN)     129.00       231.43   $0.34       $78.69

531-202-04-75-025-01-01    1 STR: Full Month of OCT BY CBFT (2.516/CTN)     451.00      1134.72   $0.34      $385.81

255-094-08-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.072/CTN)     607.00       650.70   $0.34      $221.24

534-203-01-13-060-01-02    2 STR: Full Month of OCT BY CBFT (1.490/CTN)     188.00       280.12   $0.34       $95.25

296-123-02-14-060-01-01    1 STR: Full Month of OCT BY CBFT (2.099/CTN)     290.00       608.71   $0.34      $206.97

596-207-01-74-248-01-06    6 STR: Full Month of OCT BY CBFT (1.806/CTN)       5.00         9.03   $0.34        $3.08

510-203-01-14-043-01-01    1 STR: Full Month of OCT BY CBFT (2.316/CTN)      36.00        83.38   $0.34       $28.35

504-203-01-14-026-01-02    2 STR: Full Month of OCT BY CBFT (1.730/CTN)     139.00       240.47   $0.34       $81.76



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 9 OF 24                                                      TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 11 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

524-204-01-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.863/CTN)      17.00        31.67   $0.34       $10.77

534-208-01-75-060-01-06    6 STR: Full Month of OCT BY CBFT (2.076/CTN)     102.00       211.75   $0.34       $72.00

534-208-01-75-026-01-06    6 STR: Full Month of OCT BY CBFT (1.986/CTN)     148.00       293.93   $0.34       $99.94

459-202-04-75-022-01-06    6 STR: Full Month of OCT BY CBFT (2.076/CTN)     170.00       352.92   $0.34      $120.00

521-204-01-14-023-01-02    2 STR: Full Month of OCT BY CBFT (1.961/CTN)     157.00       307.88   $0.34      $104.68

257-111-10-35-021-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      31.00        31.00   $0.34       $10.54

296-123-02-13-031-01-01    1 STR: Full Month of OCT BY CBFT (2.287/CTN)     121.00       276.73   $0.34       $94.09

459-202-04-75-022-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      28.00        28.00   $0.34        $9.52

463-202-04-75-060-01-06    6 STR: Full Month of OCT BY CBFT (1.875/CTN)      97.00       181.88   $0.34       $61.84

246-112-03-30-021-01-02    2 STR: Full Month of OCT BY CBFT (1.000/CTN)     219.00       219.00   $0.34       $74.46

296-123-02-13-248-01-01    1 STR: Full Month of OCT BY CBFT (1.016/CTN)      86.00        87.38   $0.34       $29.71

462-202-04-75-002-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      30.00        30.00   $0.34       $10.20

534-203-01-11-060-01-04    4 STR: Full Month of OCT BY CBFT (2.076/CTN)     142.00       294.79   $0.34      $100.23

510-203-01-11-030-01-01    1 STR: Full Month of OCT BY CBFT (2.795/CTN)     286.00       799.37   $0.34      $271.79

534-203-01-14-026-01-02    2 STR: Full Month of OCT BY CBFT (1.863/CTN)     142.00       264.55   $0.34       $89.95

504-203-01-14-010-01-02    2 STR: Full Month of OCT BY CBFT (1.557/CTN)      46.00        71.62   $0.34       $24.36

534-208-01-75-042-01-06    6 STR: Full Month of OCT BY CBFT (1.986/CTN)     112.00       222.43   $0.34       $75.63

534-202-04-75-060-01-01    1 STR: Full Month of OCT BY CBFT (1.986/CTN)      84.00       166.82   $0.34       $56.73

462-202-04-75-002-01-06    6 STR: Full Month of OCT BY CBFT (1.941/CTN)     122.00       236.80   $0.34       $80.52

534-203-01-13-026-01-02    2 STR: Full Month of OCT BY CBFT (1.655/CTN)     243.00       402.17   $0.34      $136.74

520-204-01-14-023-01-02    2 STR: Full Month of OCT BY CBFT (2.050/CTN)      33.00        67.65   $0.34       $23.01

475-203-01-13-064-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)     213.00       392.56   $0.34      $133.48

161-094-08-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.108/CTN)     487.00       539.60   $0.34      $183.47

475-203-01-13-077-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)     253.00       466.28   $0.34      $158.54



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 10 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 12 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

596-207-01-74-031-01-06    6 STR: Full Month of OCT BY CBFT (1.667/CTN)      47.00        78.35   $0.34       $26.64

525-204-01-13-023-01-01    1 STR: Full Month of OCT BY CBFT (2.333/CTN)       8.00        18.66   $0.34        $6.35

510-203-01-13-030-01-02    2 STR: Full Month of OCT BY CBFT (1.815/CTN)     213.00       386.60   $0.34      $131.45

534-203-01-13-010-01-02    2 STR: Full Month of OCT BY CBFT (1.751/CTN)     208.00       364.21   $0.34      $123.84

510-203-01-12-043-01-04    4 STR: Full Month of OCT BY CBFT (2.981/CTN)     151.00       450.13   $0.34      $153.05

504-203-01-13-010-01-02    2 STR: Full Month of OCT BY CBFT (1.732/CTN)      43.00        74.48   $0.34       $25.33

246-112-03-30-060-01-02    2 STR: Full Month of OCT BY CBFT (1.000/CTN)     171.00       171.00   $0.34       $58.14

246-112-03-30-042-01-02    2 STR: Full Month of OCT BY CBFT (1.000/CTN)     252.00       252.00   $0.34       $85.68

534-202-04-75-026-01-06    6 STR: Full Month of OCT BY CBFT (2.076/CTN)      88.00       182.69   $0.34       $62.12

504-203-01-11-060-01-04    4 STR: Full Month of OCT BY CBFT (2.702/CTN)       3.00         8.11   $0.34        $2.76

453-202-04-75-010-01-02    2 STR: Full Month of OCT BY CBFT (2.528/CTN)       1.00         2.53   $0.34        $0.86

296-123-02-13-060-01-01    1 STR: Full Month of OCT BY CBFT (1.866/CTN)     210.00       391.86   $0.34      $133.24

510-203-01-14-043-01-02    2 STR: Full Month of OCT BY CBFT (2.236/CTN)      63.00       140.87   $0.34       $47.90

510-203-01-11-030-01-04    4 STR: Full Month of OCT BY CBFT (2.605/CTN)     209.00       544.45   $0.34      $185.12

510-203-01-12-030-01-01    1 STR: Full Month of OCT BY CBFT (3.237/CTN)     187.00       605.32   $0.34      $205.81

534-208-01-75-025-01-02    2 STR: Full Month of OCT BY CBFT (2.116/CTN)       1.00         2.12   $0.34        $0.72

504-203-01-11-026-01-04    4 STR: Full Month of OCT BY CBFT (2.422/CTN)      23.00        55.71   $0.34       $18.94

534-208-01-75-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     496.00       496.00   $0.34      $168.64

246-112-03-30-082-01-02    2 STR: Full Month of OCT BY CBFT (1.000/CTN)     149.00       149.00   $0.34       $50.66

534-208-01-75-025-01-06    6 STR: Full Month of OCT BY CBFT (2.076/CTN)      75.00       155.70   $0.34       $52.94

510-203-01-12-030-01-04    4 STR: Full Month of OCT BY CBFT (2.981/CTN)     155.00       462.06   $0.34      $157.10

534-203-01-11-042-01-04    4 STR: Full Month of OCT BY CBFT (2.249/CTN)     138.00       310.36   $0.34      $105.53

475-203-01-14-077-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)      70.00       129.01   $0.34       $43.87

475-203-01-14-079-01-01    1 STR: Full Month of OCT BY CBFT (3.792/CTN)      88.00       333.70   $0.34      $113.46



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 11 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 13 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

531-202-04-75-060-01-03    3 STR: Full Month of OCT BY CBFT (2.609/CTN)       2.00         5.22   $0.34        $1.78

296-123-02-12-031-01-01    1 STR: Full Month of OCT BY CBFT (1.023/CTN)     203.00       207.67   $0.34       $70.61

246-112-03-30-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      26.00        26.00   $0.34        $8.84

296-123-02-12-221-01-01    1 STR: Full Month of OCT BY CBFT (1.108/CTN)     293.00       324.64   $0.34      $110.38

534-203-01-11-025-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)      41.00        47.31   $0.34       $16.09

510-203-01-11-036-01-04    4 STR: Full Month of OCT BY CBFT (2.795/CTN)     169.00       472.36   $0.34      $160.61

510-203-01-12-036-01-04    4 STR: Full Month of OCT BY CBFT (2.981/CTN)     150.00       447.15   $0.34      $152.04

161-094-08-11-023-01-01    1 STR: Full Month of OCT BY CBFT (1.204/CTN)     326.00       392.50   $0.34      $133.46

510-203-01-14-060-01-02    2 STR: Full Month of OCT BY CBFT (2.236/CTN)     133.00       297.39   $0.34      $101.12

255-094-08-14-023-01-01    1 STR: Full Month of OCT BY CBFT (1.083/CTN)     288.00       311.90   $0.34      $106.05

510-203-01-14-036-01-02    2 STR: Full Month of OCT BY CBFT (2.076/CTN)      77.00       159.85   $0.34       $54.35

453-202-04-75-010-01-06    6 STR: Full Month of OCT BY CBFT (1.159/CTN)      52.00        60.27   $0.34       $20.50

534-203-01-12-026-01-04    4 STR: Full Month of OCT BY CBFT (2.595/CTN)      93.00       241.34   $0.34       $82.06

510-203-01-14-030-01-02    2 STR: Full Month of OCT BY CBFT (2.236/CTN)     130.00       290.68   $0.34       $98.84

475-203-01-11-079-01-02    2 STR: Full Month of OCT BY CBFT (5.787/CTN)       1.00         5.79   $0.34        $1.97

421-204-01-12-023-01-04    4 STR: Full Month of OCT BY CBFT (2.584/CTN)     134.00       346.26   $0.34      $117.73

552-202-04-75-120-01-06    6 STR: Full Month of OCT BY CBFT (2.076/CTN)      45.00        93.42   $0.34       $31.77

525-204-01-11-023-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)       5.00         5.77   $0.34        $1.97

510-203-01-11-043-01-04    4 STR: Full Month of OCT BY CBFT (2.795/CTN)      78.00       218.01   $0.34       $74.13

534-203-01-11-026-01-04    4 STR: Full Month of OCT BY CBFT (2.249/CTN)     107.00       240.64   $0.34       $81.82

534-202-04-75-025-01-06    6 STR: Full Month of OCT BY CBFT (2.076/CTN)      87.00       180.61   $0.34       $61.41

534-203-01-12-060-01-04    4 STR: Full Month of OCT BY CBFT (1.159/CTN)       2.00         2.32   $0.34        $0.79

534-203-01-12-042-01-04    4 STR: Full Month of OCT BY CBFT (2.317/CTN)      27.00        62.56   $0.34       $21.28

504-203-01-12-026-01-04    4 STR: Full Month of OCT BY CBFT (2.565/CTN)     101.00       259.07   $0.34       $88.09



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 12 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 14 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

552-202-04-75-016-01-06    6 STR: Full Month of OCT BY CBFT (2.076/CTN)      47.00        97.57   $0.34       $33.18

510-203-01-12-060-01-04    4 STR: Full Month of OCT BY CBFT (2.731/CTN)      63.00       172.05   $0.34       $58.50

510-203-01-11-060-01-04    4 STR: Full Month of OCT BY CBFT (2.695/CTN)     132.00       355.74   $0.34      $120.96

534-203-01-12-010-01-04    4 STR: Full Month of OCT BY CBFT (2.795/CTN)      76.00       212.42   $0.34       $72.23

551-202-04-75-042-01-06    6 STR: Full Month of OCT BY CBFT (2.236/CTN)      18.00        40.25   $0.34       $13.69

525-204-01-13-023-01-02    2 STR: Full Month of OCT BY CBFT (2.203/CTN)       1.00         2.20   $0.34        $0.75

296-123-02-12-060-01-01    1 STR: Full Month of OCT BY CBFT (1.083/CTN)     175.00       189.53   $0.34       $64.44

161-094-08-12-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     276.00       276.00   $0.34       $93.84

534-202-04-75-060-01-06    6 STR: Full Month of OCT BY CBFT (1.896/CTN)      43.00        81.53   $0.34       $27.72

296-123-02-12-248-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      86.00        86.00   $0.34       $29.24

255-094-08-12-023-01-01    1 STR: Full Month of OCT BY CBFT (1.144/CTN)     128.00       146.43   $0.34       $49.79

296-123-02-11-248-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     126.00       126.00   $0.34       $42.84

504-203-01-12-010-01-04    4 STR: Full Month of OCT BY CBFT (2.483/CTN)      72.00       178.78   $0.34       $60.79

520-204-01-15-023-01-02    2 STR: Full Month of OCT BY CBFT (2.139/CTN)      40.00        85.56   $0.34       $29.10

551-202-04-75-023-01-06    6 STR: Full Month of OCT BY CBFT (2.662/CTN)      64.00       170.37   $0.34       $57.93

510-203-01-11-025-01-04    4 STR: Full Month of OCT BY CBFT (2.795/CTN)      82.00       229.19   $0.34       $77.93

534-203-01-11-010-01-04    4 STR: Full Month of OCT BY CBFT (3.927/CTN)      90.00       353.43   $0.34      $120.17

255-094-08-15-023-01-01    1 STR: Full Month of OCT BY CBFT (1.241/CTN)     137.00       170.02   $0.34       $57.81

534-203-01-14-025-01-02    2 STR: Full Month of OCT BY CBFT (1.863/CTN)       9.00        16.77   $0.34        $5.71

534-203-01-11-025-01-04    4 STR: Full Month of OCT BY CBFT (2.076/CTN)      77.00       159.85   $0.34       $54.35

444-203-01-11-051-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)     102.00       117.71   $0.34       $40.03

255-094-08-11-023-01-01    1 STR: Full Month of OCT BY CBFT (1.016/CTN)     163.00       165.61   $0.34       $56.31

534-203-01-12-025-01-02    2 STR: Full Month of OCT BY CBFT (2.917/CTN)       1.00         2.92   $0.34        $1.00

534-203-01-12-025-01-04    4 STR: Full Month of OCT BY CBFT (2.734/CTN)      69.00       188.65   $0.34       $64.14



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 13 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 15 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

534-203-01-12-026-01-01    1 STR: Full Month of OCT BY CBFT (1.204/CTN)      43.00        51.77   $0.34       $17.61

534-203-01-12-042-01-01    1 STR: Full Month of OCT BY CBFT (2.422/CTN)      26.00        62.97   $0.34       $21.42

510-203-01-13-025-01-02    2 STR: Full Month of OCT BY CBFT (1.730/CTN)      86.00       148.78   $0.34       $50.59

510-203-01-11-043-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      27.00        27.00   $0.34        $9.18

551-202-04-75-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      30.00        30.00   $0.34       $10.20

552-202-04-75-120-01-03    3 STR: Full Month of OCT BY CBFT (2.236/CTN)       1.00         2.24   $0.34        $0.77

520-204-01-12-023-01-04    4 STR: Full Month of OCT BY CBFT (2.609/CTN)      34.00        88.71   $0.34       $30.16

510-203-01-14-025-01-02    2 STR: Full Month of OCT BY CBFT (2.236/CTN)      54.00       120.74   $0.34       $41.06

161-094-08-15-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     139.00       139.00   $0.34       $47.26

534-203-01-13-025-01-02    2 STR: Full Month of OCT BY CBFT (1.557/CTN)      71.00       110.55   $0.34       $37.59

531-202-04-75-060-01-02    2 STR: Full Month of OCT BY CBFT (2.795/CTN)       2.00         5.59   $0.34        $1.91

453-202-04-75-010-01-03    3 STR: Full Month of OCT BY CBFT (2.422/CTN)       1.00         2.42   $0.34        $0.83

521-204-01-11-023-01-04    4 STR: Full Month of OCT BY CBFT (2.731/CTN)      21.00        57.35   $0.34       $19.50

510-203-01-12-030-01-03    3 STR: Full Month of OCT BY CBFT (3.111/CTN)       1.00         3.11   $0.34        $1.06

510-203-01-12-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     171.00       171.00   $0.34       $58.14

296-123-02-11-031-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      63.00        63.00   $0.34       $21.42

534-202-04-75-042-01-06    6 STR: Full Month of OCT BY CBFT (1.896/CTN)      14.00        26.54   $0.34        $9.03

504-203-01-11-010-01-04    4 STR: Full Month of OCT BY CBFT (2.483/CTN)      38.00        94.35   $0.34       $32.09

504-203-01-13-026-01-01    1 STR: Full Month of OCT BY CBFT (1.677/CTN)      26.00        43.60   $0.34       $14.83

510-203-01-12-025-01-04    4 STR: Full Month of OCT BY CBFT (2.731/CTN)      47.00       128.36   $0.34       $43.65

504-203-01-11-060-01-01    1 STR: Full Month of OCT BY CBFT (2.595/CTN)     160.00       415.20   $0.34      $141.17

534-203-01-11-026-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)      78.00        90.01   $0.34       $30.61

534-203-01-11-042-01-03    3 STR: Full Month of OCT BY CBFT (2.595/CTN)       2.00         5.19   $0.34        $1.77

520-204-01-11-023-01-04    4 STR: Full Month of OCT BY CBFT (2.236/CTN)      32.00        71.55   $0.34       $24.33



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 14 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 16 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

444-203-01-13-067-01-02    2 STR: Full Month of OCT BY CBFT (2.438/CTN)       1.00         2.44   $0.34        $0.83

596-207-01-74-248-01-05    5 STR: Full Month of OCT BY CBFT (1.736/CTN)       1.00         1.74   $0.34        $0.60

475-203-01-14-064-01-02    2 STR: Full Month of OCT BY CBFT (3.792/CTN)       2.00         7.58   $0.34        $2.58

296-123-02-11-060-01-01    1 STR: Full Month of OCT BY CBFT (1.204/CTN)      46.00        55.38   $0.34       $18.84

510-203-01-13-025-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      61.00        61.00   $0.34       $20.74

475-203-01-13-077-01-02    2 STR: Full Month of OCT BY CBFT (4.002/CTN)       6.00        24.01   $0.34        $8.17

510-203-01-12-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      18.00        18.00   $0.34        $6.12

504-203-01-14-026-01-01    1 STR: Full Month of OCT BY CBFT (1.863/CTN)      26.00        48.44   $0.34       $16.47

444-203-01-11-052-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)      93.00       107.32   $0.34       $36.49

534-203-01-12-010-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)      26.00        30.00   $0.34       $10.21

534-208-01-75-042-01-01    1 STR: Full Month of OCT BY CBFT (2.076/CTN)    1168.00      2424.77   $0.34      $824.43

534-202-04-75-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      26.00        26.00   $0.34        $8.84

551-202-04-75-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     124.00       124.00   $0.34       $42.16

534-203-01-12-025-01-01    1 STR: Full Month of OCT BY CBFT (2.895/CTN)      39.00       112.91   $0.34       $38.39

534-208-01-75-042-01-03    3 STR: Full Month of OCT BY CBFT (1.986/CTN)       1.00         1.99   $0.34        $0.68

534-203-01-11-025-01-03    3 STR: Full Month of OCT BY CBFT (2.422/CTN)       1.00         2.42   $0.34        $0.83

520-204-01-12-023-01-03    3 STR: Full Month of OCT BY CBFT (2.795/CTN)       1.00         2.80   $0.34        $0.96

504-203-01-14-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      25.00        25.00   $0.34        $8.50

504-203-01-12-026-01-03    3 STR: Full Month of OCT BY CBFT (2.795/CTN)       2.00         5.59   $0.34        $1.91

504-203-01-12-060-01-03    3 STR: Full Month of OCT BY CBFT (2.795/CTN)       3.00         8.39   $0.34        $2.86

534-203-01-13-025-01-01    1 STR: Full Month of OCT BY CBFT (1.863/CTN)      65.00       121.10   $0.34       $41.18

521-204-01-11-023-01-03    3 STR: Full Month of OCT BY CBFT (2.422/CTN)       2.00         4.84   $0.34        $1.65

510-203-01-14-025-01-01    1 STR: Full Month of OCT BY CBFT (2.076/CTN)      25.00        51.90   $0.34       $17.65

531-202-04-75-043-01-05    5 STR: Full Month of OCT BY CBFT (2.422/CTN)       2.00         4.84   $0.34        $1.65



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 15 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 17 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

531-202-04-75-060-01-05    5 STR: Full Month of OCT BY CBFT (2.795/CTN)       1.00         2.80   $0.34        $0.96

510-203-01-11-025-01-03    3 STR: Full Month of OCT BY CBFT (1.337/CTN)       3.00         4.01   $0.34        $1.37

531-202-04-75-060-01-04    4 STR: Full Month of OCT BY CBFT (2.595/CTN)       1.00         2.60   $0.34        $0.89

504-203-01-13-060-01-01    1 STR: Full Month of OCT BY CBFT (1.677/CTN)      70.00       117.39   $0.34       $39.92

504-203-01-13-010-01-01    1 STR: Full Month of OCT BY CBFT (1.677/CTN)     180.00       301.86   $0.34      $102.64

534-208-01-75-026-01-04    4 STR: Full Month of OCT BY CBFT (1.986/CTN)       1.00         1.99   $0.34        $0.68

524-204-01-12-023-01-04    4 STR: Full Month of OCT BY CBFT (3.132/CTN)       2.00         6.26   $0.34        $2.13

444-203-01-11-067-01-04    4 STR: Full Month of OCT BY CBFT (4.000/CTN)      12.00        48.00   $0.34       $16.32

475-203-01-12-077-01-04    4 STR: Full Month of OCT BY CBFT (5.667/CTN)       1.00         5.67   $0.34        $1.93

475-203-01-11-064-01-04    4 STR: Full Month of OCT BY CBFT (5.111/CTN)       5.00        25.56   $0.34        $8.69

475-203-01-11-077-01-04    4 STR: Full Month of OCT BY CBFT (5.385/CTN)       5.00        26.93   $0.34        $9.16

475-203-01-11-079-01-04    4 STR: Full Month of OCT BY CBFT (5.490/CTN)       5.00        27.45   $0.34        $9.34

475-203-01-12-079-01-04    4 STR: Full Month of OCT BY CBFT (5.111/CTN)       1.00         5.11   $0.34        $1.74

525-204-01-11-023-01-04    4 STR: Full Month of OCT BY CBFT (2.483/CTN)       8.00        19.86   $0.34        $6.76

525-204-01-12-023-01-04    4 STR: Full Month of OCT BY CBFT (3.132/CTN)       6.00        18.79   $0.34        $6.39

475-203-01-13-079-01-02    2 STR: Full Month of OCT BY CBFT (3.897/CTN)       1.00         3.90   $0.34        $1.33

475-203-01-14-077-01-02    2 STR: Full Month of OCT BY CBFT (3.792/CTN)       1.00         3.79   $0.34        $1.29

504-203-01-13-010-02-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)       1.00         1.84   $0.34        $0.63

534-202-04-75-025-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       7.00         7.00   $0.34        $2.38

444-203-01-13-052-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)     245.00       451.54   $0.34      $153.53

534-203-01-13-010-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)      26.00        47.92   $0.34       $16.30

510-203-01-13-025-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34        $0.34

534-203-01-14-026-02-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)       1.00         1.84   $0.34        $0.63

504-203-01-11-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       9.00         9.00   $0.34        $3.06



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 16 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 18 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

534-203-01-14-025-02-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)       2.00         3.69   $0.34        $1.26

534-203-01-12-026-02-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)       2.00         2.31   $0.34        $0.79

510-203-01-14-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       7.00         7.00   $0.34        $2.38

621-204-01-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.069/CTN)       1.00         1.07   $0.34        $0.37

551-203-01-11-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     476.00       476.00   $0.34      $161.84

551-203-01-12-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     334.00       334.00   $0.34      $113.56

551-203-01-13-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     269.00       269.00   $0.34       $91.46

551-203-01-14-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     257.00       257.00   $0.34       $87.38

551-203-01-11-082-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     433.00       433.00   $0.34      $147.22

551-203-01-12-082-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     300.00       300.00   $0.34      $102.00

551-203-01-13-082-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     180.00       180.00   $0.34       $61.20

551-203-01-14-082-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     185.00       185.00   $0.34       $62.90

504-203-01-11-026-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34        $0.34

534-203-01-12-060-02-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)       3.00         3.46   $0.34        $1.18

534-203-01-13-010-02-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)       1.00         1.84   $0.34        $0.63

531-202-04-75-043-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)    1709.00      1709.00   $0.34      $581.06

475-203-01-11-079-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)     200.00       230.80   $0.34       $78.48

475-203-01-12-064-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)     174.00       200.80   $0.34       $68.28

504-203-01-14-026-02-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)       8.00        14.74   $0.34        $5.02

510-203-01-12-030-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       8.00         8.00   $0.34        $2.72

444-203-01-12-067-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)      60.00        69.24   $0.34       $23.55

510-203-01-11-058-01-01    1 STR: Full Month of OCT BY CBFT (2.106/CTN)      28.00        58.97   $0.34       $20.05

504-203-01-11-075-01-01    1 STR: Full Month of OCT BY CBFT (2.269/CTN)      28.00        63.53   $0.34       $21.61

474-202-04-75-120-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     604.00       604.00   $0.34      $205.36



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 17 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 19 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

534-203-01-14-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34        $0.68

534-203-01-14-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      25.00        25.00   $0.34        $8.50

504-203-01-12-026-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       8.00         8.00   $0.34        $2.72

532-202-04-75-066-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     403.00       403.00   $0.34      $137.02

444-203-01-14-067-01-01    1 STR: Full Month of OCT BY CBFT (1.843/CTN)      66.00       121.64   $0.34       $41.36

475-203-01-12-077-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)     157.00       181.18   $0.34       $61.61

475-203-01-12-079-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)     157.00       181.18   $0.34       $61.61

444-203-01-12-051-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)      68.00        78.47   $0.34       $26.69

444-203-01-12-052-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)     114.00       131.56   $0.34       $44.73

510-203-01-14-025-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34        $0.68

504-203-01-12-060-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       4.00         4.00   $0.34        $1.36

474-202-04-75-075-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     787.00       787.00   $0.34      $267.58

475-203-01-11-064-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)     200.00       230.80   $0.34       $78.48

453-207-01-74-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     382.00       382.00   $0.34      $129.88

534-202-04-75-008-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     564.00       564.00   $0.34      $191.76

517-202-04-75-046-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     369.00       369.00   $0.34      $125.46

534-203-01-11-008-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     211.00       211.00   $0.34       $71.74

534-203-01-12-008-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      85.00        85.00   $0.34       $28.90

534-203-01-13-008-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     187.00       187.00   $0.34       $63.58

534-203-01-14-008-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      96.00        96.00   $0.34       $32.64

521-204-01-11-023-01-01    1 STR: Full Month of OCT BY CBFT (1.604/CTN)      27.00        43.31   $0.34       $14.73

519-236-01-11-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      30.00        30.00   $0.34       $10.20

519-236-01-12-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      59.00        59.00   $0.34       $20.06

519-236-01-13-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      63.00        63.00   $0.34       $21.42



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 18 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 20 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

519-236-01-14-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      29.00        29.00   $0.34        $9.86

519-236-01-11-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      26.00        26.00   $0.34        $8.84

519-236-01-12-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      43.00        43.00   $0.34       $14.62

519-236-01-13-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      63.00        63.00   $0.34       $21.42

519-236-01-14-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      15.00        15.00   $0.34        $5.10

519-236-01-11-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      27.00        27.00   $0.34        $9.18

519-236-01-12-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      23.00        23.00   $0.34        $7.82

519-236-01-13-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      62.00        62.00   $0.34       $21.08

519-236-01-14-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      29.00        29.00   $0.34        $9.86

475-203-01-11-077-01-01    1 STR: Full Month of OCT BY CBFT (1.154/CTN)     185.00       213.49   $0.34       $72.59

521-204-01-11-023-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       4.00         4.00   $0.34        $1.36

296-123-02-13-221-02-01    1 STR: Full Month of OCT BY CBFT (1.667/CTN)       5.00         8.34   $0.34        $2.84

528-237-01-11-023-01-01    1 STR: Full Month of OCT BY CBFT (1.266/CTN)      60.00        75.96   $0.34       $25.83

528-237-01-12-023-01-01    1 STR: Full Month of OCT BY CBFT (1.266/CTN)     104.00       131.66   $0.34       $44.77

528-237-01-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.266/CTN)     422.00       534.25   $0.34      $181.65

528-237-01-14-023-01-01    1 STR: Full Month of OCT BY CBFT (1.266/CTN)     159.00       201.29   $0.34       $68.44

421-204-01-13-023-02-02    2 STR: Full Month of OCT BY CBFT (2.234/CTN)       5.00        11.17   $0.34        $3.80

246-112-03-30-021-05-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       8.00         8.00   $0.34        $2.72

528-237-01-15-023-01-01    1 STR: Full Month of OCT BY CBFT (1.266/CTN)      16.00        20.26   $0.34        $6.89

473-202-04-75-005-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     988.00       988.00   $0.34      $335.92

517-203-01-11-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     128.00       128.00   $0.34       $43.52

517-203-01-12-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     107.00       107.00   $0.34       $36.38

517-203-01-11-029-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      97.00        97.00   $0.34       $32.98

517-203-01-12-029-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      97.00        97.00   $0.34       $32.98



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 19 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 21 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

517-203-01-11-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     114.00       114.00   $0.34        $38.76

517-203-01-11-034-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     117.00       117.00   $0.34        $39.78

517-203-01-11-118-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     128.00       128.00   $0.34        $43.52

476-202-04-75-120-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     780.00       780.00   $0.34       $265.20

453-202-04-75-049-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)    1100.00      1100.00   $0.34       $374.00

453-202-04-75-050-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     751.00       751.00   $0.34       $255.34

510-203-01-13-058-01-01    1 STR: Full Month of OCT BY CBFT (1.863/CTN)      26.00        48.44   $0.34        $16.47

504-203-01-12-075-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      27.00        27.00   $0.34         $9.18

453-207-01-74-050-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     998.00       998.00   $0.34       $339.32

531-202-04-75-036-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)    2578.00      2578.00   $0.34       $876.52

531-202-04-75-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)    3970.00      3970.00   $0.34      $1349.80

517-202-04-75-118-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     592.00       592.00   $0.34       $201.28

517-202-04-75-034-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     360.00       360.00   $0.34       $122.40

517-202-04-75-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     315.00       315.00   $0.34       $107.10

473-202-04-75-003-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)    1008.00      1008.00   $0.34       $342.72

504-203-01-12-010-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      12.00        12.00   $0.34         $4.08

517-202-04-75-007-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     264.00       264.00   $0.34        $89.76

520-204-01-12-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     119.00       119.00   $0.34        $40.46

520-204-01-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.693/CTN)      42.00        71.11   $0.34        $24.18

520-204-01-14-023-01-01    1 STR: Full Month of OCT BY CBFT (2.050/CTN)     185.00       379.25   $0.34       $128.95

520-204-01-15-023-01-01    1 STR: Full Month of OCT BY CBFT (1.961/CTN)      47.00        92.17   $0.34        $31.34

296-123-02-13-060-03-01    1 STR: Full Month of OCT BY CBFT (1.866/CTN)       2.00         3.73   $0.34         $1.27

517-203-01-13-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     160.00       160.00   $0.34        $54.40

517-203-01-14-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      65.00        65.00   $0.34        $22.10



                                                                          TOTAL BROKERAGE                      $0.00
                                                                          TOTAL LABOR                          $0.00
                                                                          TOTAL MISC.                         $45.00
                                                                          TOTAL PASSED THRU                    $0.00
                                                                          TOTAL TRANSLOAD                      $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 20 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 22 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

517-203-01-13-029-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     137.00       137.00   $0.34      $46.58

517-203-01-14-029-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      37.00        37.00   $0.34      $12.58

517-203-01-12-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     105.00       105.00   $0.34      $35.70

517-203-01-13-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     119.00       119.00   $0.34      $40.46

517-203-01-14-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      36.00        36.00   $0.34      $12.24

517-203-01-12-034-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     103.00       103.00   $0.34      $35.02

517-203-01-13-034-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     155.00       155.00   $0.34      $52.70

517-203-01-14-034-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      69.00        69.00   $0.34      $23.46

517-203-01-12-118-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     108.00       108.00   $0.34      $36.72

517-203-01-13-118-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     168.00       168.00   $0.34      $57.12

517-203-01-14-118-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      79.00        79.00   $0.34      $26.86

296-123-02-11-060-03-01    1 STR: Full Month of OCT BY CBFT (1.204/CTN)       1.00         1.20   $0.34       $0.41

520-237-01-11-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     183.00       183.00   $0.34      $62.22

504-203-01-14-075-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       5.00         5.00   $0.34       $1.70

510-203-01-12-058-01-01    1 STR: Full Month of OCT BY CBFT (1.556/CTN)      35.00        54.46   $0.34      $18.52

510-203-01-14-058-01-01    1 STR: Full Month of OCT BY CBFT (1.167/CTN)      26.00        30.34   $0.34      $10.32

534-236-01-14-008-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     131.00       131.00   $0.34      $44.54

534-236-01-11-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     128.00       128.00   $0.34      $43.52

534-236-01-13-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     194.00       194.00   $0.34      $65.96

534-236-01-11-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     179.00       179.00   $0.34      $60.86

534-236-01-11-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     171.00       171.00   $0.34      $58.14

534-236-01-12-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     157.00       157.00   $0.34      $53.38

534-236-01-12-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     169.00       169.00   $0.34      $57.46

534-236-01-13-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     207.00       207.00   $0.34      $70.38



                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 21 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 23 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

534-236-01-12-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     174.00       174.00   $0.34       $59.16

534-236-01-13-026-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     138.00       138.00   $0.34       $46.92

534-236-01-12-008-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     193.00       193.00   $0.34       $65.62

534-236-01-13-008-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     235.00       235.00   $0.34       $79.90

520-237-01-15-023-01-01    1 STR: Full Month of OCT BY CBFT (1.035/CTN)      99.00       102.47   $0.34       $34.84

534-236-01-11-008-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     204.00       204.00   $0.34       $69.36

520-237-01-12-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     139.00       139.00   $0.34       $47.26

520-237-01-13-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     469.00       469.00   $0.34      $159.46

520-237-01-14-023-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)     176.00       176.00   $0.34       $59.84

243-111-10-35-030-02-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       4.00         4.00   $0.34        $1.36

444-203-01-14-052-01-01    1 STR: Full Month of OCT BY CBFT (1.949/CTN)      72.00       140.33   $0.34       $47.72

534-236-01-14-042-01-01    1 STR: Full Month of OCT BY CBFT (1.044/CTN)     115.00       120.06   $0.34       $40.83

534-236-01-14-026-01-01    1 STR: Full Month of OCT BY CBFT (1.044/CTN)      87.00        90.83   $0.34       $30.89

548-211-02-50-049-01-05    5 STR: Full Month of OCT BY CBFT (1.411/CTN)     355.00       500.91   $0.34      $170.31

548-211-02-50-082-01-05    5 STR: Full Month of OCT BY CBFT (1.411/CTN)     291.00       410.60   $0.34      $139.61

534-236-01-14-060-01-01    1 STR: Full Month of OCT BY CBFT (1.162/CTN)      89.00       103.42   $0.34       $35.17

548-211-02-50-082-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      27.00        27.00   $0.34        $9.18

548-211-02-50-049-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      25.00        25.00   $0.34        $8.50

548-211-02-50-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      42.00        42.00   $0.34       $14.28

258-111-10-24-060-01-10   10 STR: Full Month of OCT BY CBFT (3.983/CTN)     129.00       513.81   $0.34      $174.70

258-111-10-24-042-01-10   10 STR: Full Month of OCT BY CBFT (3.983/CTN)     128.00       509.82   $0.34      $173.35

504-203-01-12-010-01-      1 STR: Full Month of OCT BY CBFT (2.702/CTN)       1.00         2.70   $0.34        $0.92
01/DAM
258-111-10-24-042-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      30.00        30.00   $0.34       $10.20

510-203-01-13-036-01-      1 STR: Full Month of OCT BY CBFT (1.846/CTN)       1.00         1.85   $0.34        $0.63
01/DAM

                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 22 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 24 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

534-203-01-13-010-01-      1 STR: Full Month of OCT BY CBFT (1.843/CTN)       1.00         1.84   $0.34         $0.63
01/DAM
534-203-01-14-026-01-      1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34         $0.68
01/DAM
548-211-02-50-042-01-05    5 STR: Full Month of OCT BY CBFT (1.411/CTN)     266.00       375.33   $0.34       $127.62

475-203-01-11-077-01-      1 STR: Full Month of OCT BY CBFT (1.154/CTN)       1.00         1.15   $0.34         $0.40
01/DAM
400-203-01-13-010-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34         $0.34

510-203-01-11-043-01-      1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34         $0.68
01/DAM
504-203-01-13-060-01-      1 STR: Full Month of OCT BY CBFT (1.677/CTN)       3.00         5.03   $0.34         $1.72
01/DAM
534-203-01-11-042-01-      1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34         $0.34
01/DAM
510-203-01-12-030-01-      1 STR: Full Month of OCT BY CBFT (3.237/CTN)       2.00         6.47   $0.34         $2.21
01/DAM
520-204-01-15-023-01-      1 STR: Full Month of OCT BY CBFT (1.961/CTN)       1.00         1.96   $0.34         $0.67
01/DAM
258-111-10-24-060-01-01    1 STR: Full Month of OCT BY CBFT (1.000/CTN)      33.00        33.00   $0.34        $11.22

531-202-04-75-12           1 STR: Full Month of OCT BY CBFT (1.000/CTN)    2161.00      2161.00   $0.34       $734.74

531-202-04-75-02           1 STR: Full Month of OCT BY CBFT (1.000/CTN)    3102.00      3102.00   $0.34      $1054.69

531-202-04-75-043          1 STR: Full Month of OCT BY CBFT (1.000/CTN)    5160.00      5160.00   $0.34      $1754.40

510-203-01-13-043-01-      1 STR: Full Month of OCT BY CBFT (1.797/CTN)       3.00         5.39   $0.34         $1.84
01/DAM
534-203-01-11-010-01-      1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34         $0.34
01/DAM
521-204-01-13-023-01-      1 STR: Full Month of OCT BY CBFT (1.604/CTN)       1.00         1.60   $0.34         $0.55
01/DAM
504-203-01-14-060-01-      1 STR: Full Month of OCT BY CBFT (1.863/CTN)       1.00         1.86   $0.34         $0.64
01/DAM
534-236-01-14-008-01-      1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34         $0.34
01/DAM
504-203-01-11-010-01-      1 STR: Full Month of OCT BY CBFT (1.000/CTN)       2.00         2.00   $0.34         $0.68
01/DAM

                                                                          TOTAL BROKERAGE                      $0.00
                                                                          TOTAL LABOR                          $0.00
                                                                          TOTAL MISC.                         $45.00
                                                                          TOTAL PASSED THRU                    $0.00
                                                                          TOTAL TRANSLOAD                      $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 23 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
           Case 20-30706     Doc 99-1     Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                           INVOICE NO: 324721
                                                A Page 25 of 31
REGAL TRUCKING SERVICE                                                     WEEK ENDING:
6500 26TH ST. E                                                            REFERENCE:
                                                                           INV. DATE: 9/30/2020 6:59:39 PM
Fife WA 98424 - 3642
                                                                           STORAGE LOCATION: LGB
            R&M GROUP LLC
            1100 SHAMES DRIVE SUITE 210
            WESTBURY, NY. 11590
            ATTENTION:

510-203-01-11-036-01-      1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34       $0.34
01/DAM
510-203-01-11-060-01-      1 STR: Full Month of OCT BY CBFT (1.000/CTN)       1.00         1.00   $0.34       $0.34
01/DAM




                                                                          TOTAL BROKERAGE                     $0.00
                                                                          TOTAL LABOR                         $0.00
                                                                          TOTAL MISC.                        $45.00
                                                                          TOTAL PASSED THRU                   $0.00
                                                                          TOTAL TRANSLOAD                     $0.00
                                                                          TOTAL REPACK                        $0.00
                                                                          TOTAL STORAGE                   $37656.14
                                                                          TOTAL TRUCKING                      $0.00
                                                                          TOTAL EDI                           $0.00


INVOICE PAGE 24 OF 24                                                     TOTAL AMOUNT DUE                $37701.14
          Case 20-30706      Doc 99-1      Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                            INVOICE NO: 324480
                                                 A Page 26 of 31
REGAL TRUCKING SERVICE                                                       WEEK ENDING: 20201004A
6500 26TH ST. E                                                              REFERENCE:
                                                                             INV. DATE: 9/30/2020 4:40:33 PM
Fife WA 98424 - 3642
                                                                             STORAGE LOCATION: LGB
           R&M GROUP LLC
           1100 SHAMES DRIVE SUITE 210
           WESTBURY, NY. 11590
           ATTENTION:

  2066   1044282   TERMS: NET 30 DAYS. --THERE WILL BE A 1.5% FINANCE CHARGE ON ALL PAST DUE INVOICES

ITEM                   PACK DESCRIPTION                                    QTY          CBFT          RATE      AMOUNT
                             E-BILL CHARGES FOR WEEK ENDING 2020-10-04A          0.00          0.00     $0.00       $0.00

                             PRINTING CHARGES FOR WEEK ENDING 2020-10-           0.00          0.00     $0.00       $0.00
                             04A
                             BOL PRINTING CHARGES                                1.00          0.00     $2.50       $2.50

                             E-BILL CHARGES                                      1.00          0.00     $9.00       $9.00

                             BARCODE CHARGES                                     3.00          0.00     $0.40       $1.20

                             Palletized Charge                                 10.00           0.00    $12.50     $125.00

                             Shrinkwrap Charge                                 10.00           0.00     $3.50      $35.00




                                                                            TOTAL BROKERAGE                         $0.00
                                                                            TOTAL LABOR                             $0.00
                                                                            TOTAL MISC.                           $172.70
                                                                            TOTAL PASSED THRU                       $0.00
                                                                            TOTAL TRANSLOAD                         $0.00
                                                                            TOTAL REPACK                            $0.00
                                                                            TOTAL STORAGE                           $0.00
                                                                            TOTAL TRUCKING                          $0.00
                                                                            TOTAL EDI                               $0.00


INVOICE PAGE 1 OF 1                                                        TOTAL AMOUNT DUE                      $172.70
          Case 20-30706      Doc 99-1      Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                            INVOICE NO: 325047
                                                 A Page 27 of 31
REGAL TRUCKING SERVICE                                                       WEEK ENDING: 20201004B
6500 26TH ST. E                                                              REFERENCE:
                                                                             INV. DATE: 10/5/2020 5:46:04 AM
Fife WA 98424 - 3642
                                                                             STORAGE LOCATION: LGB
           R&M GROUP LLC
           1100 SHAMES DRIVE SUITE 210
           WESTBURY, NY. 11590
           ATTENTION:

  2066   1045083   TERMS: NET 30 DAYS. --THERE WILL BE A 1.5% FINANCE CHARGE ON ALL PAST DUE INVOICES

ITEM                   PACK DESCRIPTION                                    QTY          CBFT          RATE      AMOUNT
                             E-BILL CHARGES FOR WEEK ENDING 2020-10-04B          0.00          0.00     $0.00       $0.00

                             PRINTING CHARGES FOR WEEK ENDING 2020-10-           0.00          0.00     $0.00       $0.00
                             04B
                             BOL PRINTING CHARGES                                1.00          0.00     $2.50       $2.50

                             BARCODE CHARGES                                     3.00          0.00     $0.40       $1.20

                             E-BILL CHARGES                                      3.00          0.00     $9.00      $27.00

                             Palletized Charge                                 52.00           0.00    $12.50     $650.00

                             Shrinkwrap Charge                                 52.00           0.00     $3.50     $182.00




                                                                            TOTAL BROKERAGE                         $0.00
                                                                            TOTAL LABOR                             $0.00
                                                                            TOTAL MISC.                           $862.70
                                                                            TOTAL PASSED THRU                       $0.00
                                                                            TOTAL TRANSLOAD                         $0.00
                                                                            TOTAL REPACK                            $0.00
                                                                            TOTAL STORAGE                           $0.00
                                                                            TOTAL TRUCKING                          $0.00
                                                                            TOTAL EDI                               $0.00


INVOICE PAGE 1 OF 1                                                        TOTAL AMOUNT DUE                      $862.70
          Case 20-30706      Doc 99-1      Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                            INVOICE NO: 325644
                                                 A Page 28 of 31
REGAL TRUCKING SERVICE                                                       WEEK ENDING: 20201011
6500 26TH ST. E                                                              REFERENCE:
                                                                             INV. DATE: 10/12/2020 5:07:17 AM
Fife WA 98424 - 3642
                                                                             STORAGE LOCATION: LGB
           R&M GROUP LLC
           1100 SHAMES DRIVE SUITE 210
           WESTBURY, NY. 11590
           ATTENTION:

  2066   1047076   TERMS: NET 30 DAYS. --THERE WILL BE A 1.5% FINANCE CHARGE ON ALL PAST DUE INVOICES

ITEM                   PACK DESCRIPTION                                    QTY          CBFT          RATE      AMOUNT
                             E-BILL CHARGES FOR WEEK ENDING 2020-10-11           0.00          0.00     $0.00       $0.00

                             PRINTING CHARGES FOR WEEK ENDING 2020-10-11         0.00          0.00     $0.00       $0.00

                             E-BILL CHARGES                                      5.00          0.00     $9.00      $45.00

                             BOL PRINTING CHARGES                              50.00           0.00     $2.50     $125.00

                             BARCODE CHARGES                                  192.00           0.00     $0.40      $76.80

                             Palletized Charge                                359.00           0.00    $12.50    $4487.50

                             Shrinkwrap Charge                                359.00           0.00     $3.50    $1256.50




                                                                            TOTAL BROKERAGE                         $0.00
                                                                            TOTAL LABOR                             $0.00
                                                                            TOTAL MISC.                          $5990.80
                                                                            TOTAL PASSED THRU                       $0.00
                                                                            TOTAL TRANSLOAD                         $0.00
                                                                            TOTAL REPACK                            $0.00
                                                                            TOTAL STORAGE                           $0.00
                                                                            TOTAL TRUCKING                          $0.00
                                                                            TOTAL EDI                               $0.00


INVOICE PAGE 1 OF 1                                                        TOTAL AMOUNT DUE                      $5990.80
          Case 20-30706      Doc 99-1      Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                            INVOICE NO: 326168
                                                 A Page 29 of 31
REGAL TRUCKING SERVICE                                                       WEEK ENDING: 20201018
6500 26TH ST. E                                                              REFERENCE:
                                                                             INV. DATE: 10/19/2020 5:24:41 AM
Fife WA 98424 - 3642
                                                                             STORAGE LOCATION: LGB
           R&M GROUP LLC
           1100 SHAMES DRIVE SUITE 210
           WESTBURY, NY. 11590
           ATTENTION:

  2066   1049258   TERMS: NET 30 DAYS. --THERE WILL BE A 1.5% FINANCE CHARGE ON ALL PAST DUE INVOICES

ITEM                   PACK DESCRIPTION                                    QTY          CBFT          RATE      AMOUNT
                             E-BILL CHARGES FOR WEEK ENDING 2020-10-18           0.00          0.00     $0.00       $0.00

                             PRINTING CHARGES FOR WEEK ENDING 2020-10-18         0.00          0.00     $0.00       $0.00

                             E-BILL CHARGES                                      5.00          0.00     $9.00      $45.00

                             Palletized Charge                                195.00           0.00    $12.50    $2437.50

                             Shrinkwrap Charge                                195.00           0.00     $3.50     $682.50

                             BOL PRINTING CHARGES                             483.00           0.00     $2.50    $1207.50

                             BARCODE CHARGES                                 1467.00           0.00     $0.40     $586.80




                                                                            TOTAL BROKERAGE                         $0.00
                                                                            TOTAL LABOR                             $0.00
                                                                            TOTAL MISC.                          $4959.30
                                                                            TOTAL PASSED THRU                       $0.00
                                                                            TOTAL TRANSLOAD                         $0.00
                                                                            TOTAL REPACK                            $0.00
                                                                            TOTAL STORAGE                           $0.00
                                                                            TOTAL TRUCKING                          $0.00
                                                                            TOTAL EDI                               $0.00


INVOICE PAGE 1 OF 1                                                        TOTAL AMOUNT DUE                      $4959.30
          Case 20-30706      Doc 99-1      Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                            INVOICE NO: 326455
                                                 A Page 30 of 31
REGAL TRUCKING SERVICE                                                       WEEK ENDING: 20201025
6500 26TH ST. E                                                              REFERENCE:
                                                                             INV. DATE: 10/26/2020 9:36:51 AM
Fife WA 98424 - 3642
                                                                             STORAGE LOCATION: LGB
           R&M GROUP LLC
           1100 SHAMES DRIVE SUITE 210
           WESTBURY, NY. 11590
           ATTENTION:

  2066   1051654   TERMS: NET 30 DAYS. --THERE WILL BE A 1.5% FINANCE CHARGE ON ALL PAST DUE INVOICES

ITEM                   PACK DESCRIPTION                                    QTY          CBFT          RATE      AMOUNT
                             E-BILL CHARGES FOR WEEK ENDING 2020-10-25           0.00          0.00     $0.00       $0.00

                             PRINTING CHARGES FOR WEEK ENDING 2020-10-25         0.00          0.00     $0.00       $0.00

                             E-BILL CHARGES                                      5.00          0.00     $9.00      $45.00

                             Palletized Charge                                288.00           0.00    $12.50    $3600.00

                             Shrinkwrap Charge                                288.00           0.00     $3.50    $1008.00

                             BOL PRINTING CHARGES                             621.00           0.00     $2.50    $1552.50

                             BARCODE CHARGES                                 1995.00           0.00     $0.40     $798.00




                                                                            TOTAL BROKERAGE                         $0.00
                                                                            TOTAL LABOR                             $0.00
                                                                            TOTAL MISC.                          $7003.50
                                                                            TOTAL PASSED THRU                       $0.00
                                                                            TOTAL TRANSLOAD                         $0.00
                                                                            TOTAL REPACK                            $0.00
                                                                            TOTAL STORAGE                           $0.00
                                                                            TOTAL TRUCKING                          $0.00
                                                                            TOTAL EDI                               $0.00


INVOICE PAGE 1 OF 1                                                        TOTAL AMOUNT DUE                      $7003.50
          Case 20-30706      Doc 99-1      Filed 03/22/21 Entered 03/22/21 16:28:24 Desc Exhibit
REGAL LOGISTICS                                                            INVOICE NO: 327106
                                                 A Page 31 of 31
REGAL TRUCKING SERVICE                                                       WEEK ENDING: 20201101A
6500 26TH ST. E                                                              REFERENCE:
                                                                             INV. DATE: 10/31/2020 4:25:30 PM
Fife WA 98424 - 3642
                                                                             STORAGE LOCATION: LGB
           R&M GROUP LLC
           1100 SHAMES DRIVE SUITE 210
           WESTBURY, NY. 11590
           ATTENTION:

  2066   1053833   TERMS: NET 30 DAYS. --THERE WILL BE A 1.5% FINANCE CHARGE ON ALL PAST DUE INVOICES

ITEM                   PACK DESCRIPTION                                     QTY          CBFT          RATE      AMOUNT
                             E-BILL CHARGES FOR WEEK ENDING 2020-11-01A           0.00          0.00     $0.00       $0.00

                             PRINTING CHARGES FOR WEEK ENDING 2020-11-01A         0.00          0.00     $0.00       $0.00

                             E-BILL CHARGES                                       5.00          0.00     $9.00      $45.00

                             Palletized Charge                                222.00            0.00    $12.50    $2775.00

                             Shrinkwrap Charge                                222.00            0.00     $3.50     $777.00

                             BOL PRINTING CHARGES                             531.00            0.00     $2.50    $1327.50

                             BARCODE CHARGES                                 1631.00            0.00     $0.40     $652.40




                                                                            TOTAL BROKERAGE                          $0.00
                                                                            TOTAL LABOR                              $0.00
                                                                            TOTAL MISC.                           $5576.90
                                                                            TOTAL PASSED THRU                        $0.00
                                                                            TOTAL TRANSLOAD                          $0.00
                                                                            TOTAL REPACK                             $0.00
                                                                            TOTAL STORAGE                            $0.00
                                                                            TOTAL TRUCKING                           $0.00
                                                                            TOTAL EDI                                $0.00


INVOICE PAGE 1 OF 1                                                         TOTAL AMOUNT DUE                      $5576.90
